Citation Nr: 1619713	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-10 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of bilateral hearing loss, and if so, whether service connection is warranted. 
 
2.  Whether new and material evidence has been received to reopen a claim for benefits under 38 U.S.C.A. § 1151 for tinnitus, claimed as due to prescribed overdosage of medications, and if so, whether compensation is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

Per the Veteran's request, a Central Office Board hearing was scheduled for September 2013, but he failed to appear.  Because he has not filed a motion for a new hearing, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In November 2013, the Board increased the Veteran's assigned rating for PTSD to 70 percent, and remanded for further development the issues of whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss and to reopen a claim for benefits for tinnitus under 38 U.S.C.A. § 1151.  

Below, the Board reopens the previously denied hearing loss and tinnitus claims and these reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

As noted in the November 2013 decision, the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus on a direct basis and to include as secondary to PTSD (apart from the 38 U.S.C.A. § 1151 claim) and entitlement to service connection for otitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  There is still no indication that any action has been taken on these issues.  The Board does not have jurisdiction over them, and they are again REFERRED to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  An unappealed December 2005 rating decision declined to reopen a previously denied service connection claim for bilateral hearing loss.

2.  An unappealed May 1999 Board decision denied VA compensation under 38 U.S.C.A. § 1151 for tinnitus and subsumed the RO's prior rating decisions on the same issue.   

3.  The evidence received since the respective last final decisions raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss and the § 1151 claim for tinnitus.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision declining to reopen a service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015). 

2.  The May 1999 Board decision denying entitlement to VA compensation under 38 U.S.C.A. § 1151 for tinnitus is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1104 (2015).

3.  The evidence received subsequent to the respective final decisions is new and material, and the claims of entitlement to service connection for bilateral hearing loss and compensation under 38 U.S.C.A. § 1151 for tinnitus are reopened.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petitions to Reopen Previously Denied Claims

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Where a final Board decision exists on a given claim, that claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered by the Board.  38 U.S.C.A. § 7104(b).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.   See Justus v. Principi, 3 Vet. App. 510 (1992).

Bilateral Hearing Loss

The Veteran seeks to reopen a previously declined service connection claim for bilateral hearing loss.  In March and August 1990 rating decisions, the RO denied service connection for bilateral hearing loss, finding that the Veteran's preexisting hearing loss was not aggravated by service.  

The Veteran sought to reopen the claim in February 2005, asserting that a physician told him that his hearing loss was essentially due to acoustic trauma in service, but the records from that private physician were unavailable.  

The RO, in a December 2005 rating decision, declined to reopen the previously denied service connection claim for hearing loss on the basis that the evidence did not establish that pre-existing hearing loss was aggravated in service.  The Veteran did not appeal the rating decision and the December 2005 rating decision therefore became final.  

Evidence received subsequent to the last final rating decision includes additional medical evidence and the Veteran's lay statements.  Notably, the Veteran now asserts that his pre-existing hearing loss was aggravated by his service in that he has not been able to hold conversation without being face to face and he is not able to listen to the TV without increasing the volume, which was not the case prior to his entry into service.  He believes that these statements have not been adequately addressed by a VA examination or examiner.  See March 2016 written argument.
The Veteran's lay assertions are new in that they have not been considered before.  Moreover, this newly-submitted lay evidence, when presumed credible, relates to the unestablished element of aggravation, and raises a reasonable possibility of substantiating the claim.  The petition to reopen the service connection claim for bilateral hearing loss will be allowed.

Tinnitus

The Veteran seeks VA compensation benefits for tinnitus under 38 U.S.C.A. § 1151.

By way of history, his medical records dated show treatment for peripheral vascular disease in 1990.  In January 1991, he was admitted to a VA Medical Center (VAMC) and underwent a vascular fem/fem crossover graft and an arteriotomy of the femoral artery.  

The Veteran then filed an § 1151 claim for tinnitus, asserting that the VAMC prescribed too high a dosage of Ibuprofen to treat his peripheral vascular disease, which in turn caused him to develop tinnitus.  In support of his claim, he submitted photocopies of documents noting the side effects of Ibuprofen.  In particular, he submitted a photocopy from "The Pill Book," which reflects that ringing or buzzing in the ears is a common sign of overdosage of a nonsteroidal anti-inflammatory drug.  VA afforded the Veteran a VA examination in February 1996 and the examiner determined that the Veteran's tinnitus was not due to Ibuprofen usage, but probably due to his circulatory problems and his extreme usage of cigarettes for 25 years.  

Thereafter, in a March 1996 rating decision, the RO denied the § 1151 claim for tinnitus, finding that the Veteran's VA medical records did not support the claim.  The Veteran expressed disagreement with the March 1996 rating decision and ultimately perfected an appeal.   A July 1998 rating decision continued the denial.

In May 1999, the Board issued a decision in which it denied compensation for tinnitus under 38 U.S.C.A. § 1151.  The Veteran did not appeal the May 1999 Board decision and it therefore became final.  The May 1999 Board decision accordingly subsumed the prior rating decisions that denied compensation for tinnitus under 38 U.S.C.A. § 1151.

Based on this procedural history, the May 1999 Board decision is the last final decision as it relates to the Veteran's § 1151 claim for tinnitus.

Evidence received subsequent to the last final decision includes additional medical evidence and the Veteran's lay statements.  Notably, in support of his tinnitus claim, the Veteran, through his representative, submitted September 2013 written argument asserting that his tinnitus is the result of a side effect from another medication, Prozac, which has been prescribed by VA to treat his psychiatric disorder.  He states that the Prozac therapy prescribed by VA caused tinnitus which was an unforeseeable event.  He also noted that tinnitus is not referenced as a side effect in any informed consent paperwork presented to him.  In support of his assertion, he refers to a June 1992 VA hospital admission report which reflects that he had experienced increased ringing in the ears after his Prozac dosage was increased.  Although the 1992 hospital records were already of record at the time of the last final denial, the Veteran's lay assertions relating his tinnitus to the prescribed Prozac dosage were not; as such, they are new.  Moreover, this newly-submitted lay evidence, when presumed credible, relates to an unestablished element of the claim, and raises a reasonable possibility of substantiating the claim.  The petition to reopen the § 1151 claim for tinnitus will also be allowed.

ORDER

New and material evidence having been received, the service connection claim for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the 38 U.S.C.A. § 1151 claim for tinnitus is reopened; to this extent only, the appeal is granted.


REMAND

As determined above, the Board has reopened the service connection claim for bilateral hearing loss and the 38 U.S.C.A. § 1151 claim for tinnitus.  Prior to analyzing the merits of these claims, the Board finds that VA examinations are necessary to ascertain the etiology of his pre-existing hearing loss and to assist in analyzing the § 1151 claim for tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, provide the Veteran with a VA medical examination to assist in ascertaining the etiology of his bilateral hearing loss.  The relevant evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.

After an interview of the Veteran, a review of his claims file, a physical examination, and any required tests and studies, the VA examiner is asked to:

(a).  Determine whether the Veteran's pre-existing hearing loss was permanently worsened (beyond its natural progression) during his military service.  

*In doing so, please address the Veteran's contention that his pre-existing hearing loss was aggravated by his active service in that he has not been able to hold conversation without being face to face and he is not able to listen to the TV without increasing the volume, which was not the case prior to his entry into service and was not adequately addressed by a VA examination or examiner.  See March 2016 written argument located on "VBMS."

(b).  If it is your opinion that there was permanent worsening of hearing loss, please indicate the baseline manifestations of hearing loss prior to servicer and state what evidence or findings in the record reflects worsening in severity during service.

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  

2.  Provide the Veteran with a VA medical examination to assist in analyzing his § 1151 claim for tinnitus.  The relevant evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.

Although a thorough review of the claims file is imperative, attention is called to:

*1991 VA hospital records regarding the Veteran's vascular fem/fem crossover graft and an arteriotomy of the femoral artery. 

*A June 29, 1992, VA discharge summary report reflecting that the Veteran's dosage of Prozac had been recently increased to 60 mg a day and since then, he has been experiencing increased ringing in the ears.

*February 1996 VA examination finding that tinnitus is not due to Ibuprofen usage.

*The Veteran's document submissions in September 1996, to include an excerpt from "The Pill Book," reflecting that ringing or buzzing in the ears is a common sign of overdosage of a nonsteroidal anti-inflammatory drug; see also, Introduction to the Drug File Drug Facts.  

*September 1996 RO hearing transcript.

*September 2013 written argument located on Virtual VA.

*The Board notes that the Veteran has also recently raised a new claim of entitlement to service connection for tinnitus secondary to acoustic trauma which has not yet been addressed by the RO.



THEN, after review of the claims file, an interview and physical examination of the Veteran, and any required tests and studies, the VA examiner is asked to:

(a).  Provide an opinion as to whether the VAMC prescribed too much Ibuprofen following the 1991 VA surgical treatment for peripheral vascular disease.  

(b).  Provide an opinion as to whether the VAMC prescribed too much Prozac for his service-connected PTSD.  Reconcile the opinion with records from the Veteran's June 29, 1992, VA psychiatric admission.    

(c).  If the examiner determines that the VAMC did in fact prescribe too high a dosage of the above-noted medications or any other medication asserted by the Veteran, provide an opinion as to whether such VA action caused TINNITUS and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or the result of an event not reasonably foreseeable.

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  

3.  After the requested opinions have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, they should be returned to the examiner(s) for corrective action.

4.  Then, readjudicate the service connection claim for bilateral hearing loss and the § 1151 claim for tinnitus on appeal.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


